Title: To Thomas Jefferson from Richard O’Bryen, 28 April 1787
From: O’Bryen, Richard
To: Jefferson, Thomas


Algiers, 28 Apr. 1787. Is afraid that, unless some speedy measures for redemption are adopted, his crew will be carried off by the plague which “rages so much,” because they are “employed on the most laborious  work and so much exhausted”; 215 people died in Algiers on the 22nd of April and 200 Christian slaves have died in the last three months. The Spaniards and Neapolitans having redeemed their slaves, there are about 800 slaves belonging to the government and 120 owned privately. Expects his crew to be called to marine duty. One of his crew died of the plague; another suffered from it for fourteen days but has recovered. Allowing the captives to remain in slavery serves no purpose in securing a peace; the redemption of captives and making a peace are separate negotiations. Believes the Dey and his ministers “consider that they made a regular bargain with Mr. Lamb for our ransom”; that it is recorded “on the public books”; and that in any future negotiations the Dey would maintain that the Americans had made a bargain and not fulfilled it. “It seems the Neapolitan Ambassador had obtained a truce with this Regency for three months, and the Ambassador wrote his court of his success, but about the 1st. of April when the cruisers were fitting out, the Ambassador went to the Dey and hoped the Dey would give the necessary orders to the Captains of his cruisers not to take the Neapolitan vessels. The Dey said the meaning of the truce was for not to take the Neapolitan cruisers, but if his chebecs should meet the Neapolitan merchantmen to take them and send them for Algiers. The Ambassador said that the Neapolitan cruisers would not want a pass on those terms. The Dey said if his chebecks should meet either men of war or merchant vessels to take them, so gave orders accordingly. The Algerines sailed the 9th. inst. and are gone I believe off the coast of Italy. This shews there is very little confidence to be put in the royal word. No principal of national honor will bind those people and I believe not much confidence to be put in them in treaties. The Algerines are not inclinable to a peace, with the Neapolitans. I hear of no negociation. When the two frigates arrive with the money for the ransom of the slaves I believe they are done with the Neapolitans.” It is not to the advantage of the Algerines to make peace with Naples because that country is situated so nearby that it is easy to capture its vessels; it would be much easier and cheaper for the Americans to make peace because of their distant location. Spain paid 1,200,000 dollars for her peace. When the present Dey dies there will be great changes in the policy of the Regency, “making war on some and making peace on others. It is a great thing in a peace with Algiers to make the treaty with the Dey that has just got the government in his hands as it may be more likely he might keep to the treaty he made himself and they generally do not mind what treaties the former Deys make.” No agent of another nation can be trusted to lay the foundation for a peace for the United States because those nations which are at peace with Algiers do not want any others to secure a peace. “Before the war the Americans used to employ 200 sail of merchantmen in the streights trade, and used to reap great advantages by it. But at present our trade is but small being cramped on all quarters.” It is best to treat through those who are close to the Dey and money and presents are the only sure approach. “Mr. Woulf,” an English merchant, and “Mr. Fauri,” watchmaker to the Dey, are proper persons in Algiers to employ for preliminary negotiations.
 